Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Howell on 07 April 2021.
The claims have been amended as follows:
Claims 1-5, 7-11, 13-16, 18, 20 and 21 have been canceled.
Claim 12.	(Currently Amended) A method comprising: providing a reverse osmosis system comprising:
a membrane unit for reverse osmosis,
an energy recovery device, 
a low pressure inlet line, 
a high pressure inlet line,
 a fluid supply line;
a pretreatment unit directly connected to the fluid supply line, the pretreatment unit being a chemical treatment unit, disinfection treatment unit or a separation treatment unit, and having a single outlet directly connected to the low pressure inlet line; and 
a concentrate line,

the membrane unit having a membrane, an inlet configured to receive a pretreated feed fluid from the single outlet, a permeate outlet configured to discharge a permeate fluid, and a concentrate outlet configured to discharge a concentrate fluid, the energy recovering device having a turbine portion with a turbine rotor, a turbine inlet, and a turbine outlet, a pump portion with a pump rotor, a pump inlet and a pump outlet, a motor with a motor rotor, and a motor control unit programmed to control the motor, the pump portion being a first pump in the reverse osmosis system, and the turbine portion, the pump portion and the motor being a constructional unit with the turbine portion arranged vertically with respect to the pump portion,
the turbine rotor, the pump rotor and the motor rotor are operatively connected by a torque-proof connection,
the low pressure inlet line being connected to the pump inlet upstream of the inlet of the membrane unit, and carrying the pretreated feed fluid at a low pressure of less than 4 bars to the pump portion, the high pressure inlet line connecting the pump outlet with the inlet of the membrane unit, and supplying the pretreated feed fluid at a high pressure of at least 45 bar to the membrane unit, the concentrate line connecting the concentrate outlet with the turbine inlet, and being configured to supply concentrate fluid to the turbine portion, the pump portion being the sole pump to pressurize the pretreated feed fluid from the low pressure to the high pressure; and
operating the reverse osmosis system to the fluid by reverse osmosis, the fluid optionally being seawater or brackish water.
fluid is seawater, and operating the reverse osmosis system includes operating the reverse osmosis system to desalinate the seawater.
Claim 19.	(Currently Amended) A method in accordance with claim 12, wherein the separation treatment unit is a sand filter, a cartridge filter or an ultrafiltration unit.
The following is an examiner’s statement of reasons for allowance: The system claims 1-5, 7-11, 13-16, 18 and 20 have been canceled as arguably remaining as literally obvious over Okeljas ‘305 in view of Okeljas ‘310, Sears et al and Dicmas, based on modification of the figure 3 embodiment of Okeljas ‘305, since the system claims are deemed as open-ended, and not precluding presence of one or more additional pumps employed, operable to pressurize the pretreated feed fluid from a low pressure of less than 4 bar to a high pressure of at least 45 bar, with the recitation of particular low  and high pressures also being deemed not positively recited in the method claims. 
Independent method claim 12 is deemed to distinguish over such prior art of record, in view of the method claim limitations taken as a whole, now being deemed as positively reciting operating a reverse osmosis system to raise the pressure or pressurize pretreated feed fluid from a low pressure of less than 4 bar to a high pressure of at least 45 bar, solely with the pump portion of an energy recovery device, with such pump portion being the first pump of the reverse osmosis system, and as otherwise instantly recited. Arguments on pages 7-10 of Applicant’s Response filed 03/30/2021, are deemed persuasive with respect to the method claims.

Parry et al PGPUBS Document US 2012/0213632 is cited of interest for recitation of a vertical turbine pump having a motor, and pump rotor on a common vertically oriented shaft and employed in a reverse osmosis application, however, not suggesting to raise the pressure or pressurize pretreated feed fluid from a low pressure of less than 4 bar to a high pressure of at least 45 bar, solely with the pump portion of an energy recovery device, as instantly recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
04/07/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778